IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 96-60456
                          Summary Calendar


DOROTHY REED,

                                          Plaintiff-Appellant,

versus

SHIRLEY S. CHATER, COMM’R OF
SOCIAL SECURITY,

                                          Defendant-Appellee.

                        - - - - - - - - - -
           Appeal from the United States District Court
             for the Southern District of Mississippi
                      USDC No. 395-CV-720-WS
                        - - - - - - - - - -
                          January 16, 1997
Before GARWOOD, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Dorothy Reed appeals the district court’s judgment affirming

the Commissioner’s decision denying her application for

supplemental security income benefits.    Reed contends that the

Commissioner should have consulted with a vocational expert and

failed to consider Reed’s exertional and nonexertional

impairments.    We have carefully considered the record and the

arguments of the parties.    Essentially for the reasons adopted by

the district court, Reed v. Chater, No. 3:95-cv-720WS (S.D. Miss.


     *
       Pursuant to Local Rule 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in Local Rule 47.5.4.
                               No.
                              - 2 -

Apr. 30, 1996), we AFFIRM the district court’s judgment.

     AFFIRMED.